SUMMARY ORDER

Kun Guang Zheng, a native and citizen of the People’s Republic of China, seeks review of a September 29, 2006, order of the BIA denying his motion to reopen his removal proceedings. In re Kun Guang Zheng, No. A79 682 700 (B.I.A. Sept. 29, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA denies a motion to reopen, we review the BIA’s decision for an abuse of discretion. See Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005)
The BIA did not abuse its discretion in denying Zheng’s motion because he failed to show that he substantially complied with the requirements established in Matter of Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988). According to Lozada, an individual seeking relief on the basis of ineffective assistance of counsel must submit: (1) an affidavit setting forth in detail the agreement with former counsel concerning what action would be taken and what counsel did or did not represent in this regard; (2) proof that the former counsel was notified of the allegations of ineffective assistance and allowed an opportunity to respond; and (3) if a violation of ethical or legal responsibilities is claimed, a statement as *89to whether the petitioner has filed a complaint with any disciplinary authority regarding counsel’s conduct and, if not, an explanation for not doing so. Id. at 639.
We have never required “slavish adherence” to Lozada requirements; indeed, we have found that only “substantial compliance” is necessary. Yi Long Yang v. Gonzales, 478 F.3d 133, 142-43 (2d Cir.2007). However, Zheng failed to show “substantial compliance” with Lozada, as he did not submit proof that he notified his former counsel of his allegations of ineffective assistance. Nor is there anything in the record to show his former counsel’s awareness of those allegations. Because a petitioner who has failed to comply substantially with the Lozada requirements forfeits his ineffective assistance of counsel claim, Zheng’s motion fails. See Jian Yun Zheng v. U.S. Dep’t of Justice, 409 F.3d 43, 47 (2d Cir.2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).